DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 11/30/2020 has been fully considered. Claims 1-23, 36-37 and 39 are cancelled, claims 24-35, 40-41 and 43-46 are withdrawn and claims 24-35, 38, 40-46 are pending.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 24-35, 40-41 and 43-46 directed to an invention non-elected with traverse in the reply filed on 8/2/2018. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claims 38 and 42 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art Molta (US 2008/0302290), Conrad (US 4,838,192) and Stevenson IV et al (US 4,838,192) do not disclose the sail comprising the reinforcing means being fixedly embedded in the first film in combination with the other limitations of the claims.
Paragraph [0034] of Molta discloses that the tie rods, which reads on the claimed reinforcing means, being movable inside the sheath and would therefore not read on the claimed the reinforcing means being fixedly embedded in the first film. Conrad and Stevenson IV are not being used to disclose the reinforcing means being fixedly embedded in the first film.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
The withdrawn claims do not have the same scope as claims 38 and 42 in that the limitation of the reinforcing means being fixedly embedded in the first film is not claimed in any of the withdrawn claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LUCAS A STELLING/Primary Examiner, Art Unit 1773